Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawlk (US 2016/0200258).
Claim 1- Chawlk shows a hinge arrangement for a vehicle seat, comprising: a first hinge (70) including a first plate (a leaf plate) pivotably connected to a second plate (opposing leaf plate) by a first elongated member (pin) disposed at least partially through an opening (defined by the knuckle) in the first plate and at least partially through an opening (defined by the knuckle) in the second plate (fig. 8 & 27 show the hinge 70 is a conventional door hinge comprising a pair of opposing leaf plates joined by the central knuckle, wherein a pin is inherently disposed therethrough), such that the first plate and second plate are pivotable about the first elongated member (¶ 59); and a support structure (defined by the side panel 60 and a portion of the box structure 36) disposed proximate to the first hinge such that removal of the first elongated member from the openings in the first and second plates is inhibited by the support structure (fig. 26 shows that the hinge is set into a recess defined by each element of the support structure, such that the hinge pin is partially enclosed and the support structure is thus capable of inhibiting removal of the pin; fig. 23 also partially shows the recess into which the hinge is mounted).
Claim 2- Chawlk shows the hinge arrangement of claim 1, wherein the support structure (60, 36) is positioned relative to the first hinge (70) such that deformation of at least one of the first plate or the second plate in a predetermined direction is limited by contact with the support structure (the aforementioned recess of the support structure is configured in such a way that it is capable of limiting deformation of the hinge plate(s) at least in directions along the hinge’s width and/or length).  
Claim 3- Chawlk shows the hinge arrangement of claim 1, wherein the support structure is affixed to one of the first plate or the second plate (the support panel 60 is fixed to the first plate and the support box 36 is fixed to the second plate).  
Claim 5- Chawlk shows the hinge arrangement of claim 1, further comprising a second hinge having two plates (leaf plates) pivotably connected by a second elongated member (fig. 8 shows that the support structure has a second opposing hinge 70 relative to the first), and wherein the support structure is disposed proximate to the second hinge such that removal of the second elongated member (pin) from the two plates of the second hinge is inhibited by the support structure (the second opposing hinge also is mounted into a recess defined by the support, the recess partially enclosing the hinge with structure that is capable of limiting axial movement of the pin).  
Claim 9- Chawlk shows the hinge arrangement of claim 1, wherein the first plate is attached to a vehicle structure (36) on a first side of the first elongated member (the figures show one leaf plate mounted to the box 36 of the vehicle storage structure 14), and the second plate is attached to a different vehicle structure (60) on a second side of the first elongated member opposite the first side of the first elongated member (the opposing leaf plate is shown mounted to the lid 60 of the storage 14).  

Claim 10- Chawlk shows a hinge arrangement for a vehicle seat, comprising: 
a first hinge (70) including first and second hinge plates (a leaf plate and opposing leaf plate) pivotably connected to by a first hinge pin (inherent element to the hinge shown, fig. 8, 27); and a support structure (defined by the side panel 60 and a portion of the box structure 36) disposed proximate to the first hinge; 
wherein at least one of removal of the first pin from the first hinge is inhibited (fig. 26 shows that the hinge is set into a recess defined by each element of the support structure, such that the hinge pin is partially enclosed and the support structure is thus capable of inhibiting removal of the pin; fig. 23 also partially shows the recess into which the hinge is mounted), or deformation of the first hinge in a predetermined direction is limited by contact with the support structure (the aforementioned recess of the support structure is configured in such a way that it is capable of limiting deformation of the first hinge at least in directions along the hinge’s width and/or length).
Claim 11- Chawlk shows the hinge arrangement of claim 10, further comprising a second hinge including first and second hinge plates pivotably connected by a second hinge pin (fig. 8 shows that the support structure has a pair of opposing hinges 70), and wherein the support structure (60, 36) is disposed proximate the second hinge such that at least one of removal of the second hinge pin from the second hinge is inhibited or deformation of the second hinge in the predetermined direction is limited by contact with the support structure (as discussed above with respect to the first hinge, the recess of the support is capable of providing the inhibiting or limiting functions recited).  
Claim 13- Chawlk shows the hinge arrangement of claim 10, wherein the first hinge plate is attached to a vehicle structure (36) on one side of the first hinge pin (the figures show one leaf plate mounted to the box 36 of the vehicle storage structure 14), and the second hinge plate is attached to a different vehicle structure (60) on a second side of the first hinge pin opposite the first side of the first hinge pin (the opposing leaf plate is shown mounted to the lid 60 of the storage 14).  
Claim 14- Chawlk shows the hinge arrangement of claim 13, wherein the vehicle structure is one of a seat frame (the box 36 is an element of the seat frame) or a storage-compartment cover, and the different vehicle structure is the other of the seat frame or the storage-compartment cover (the lid 60 is a cover for the box, which defines a seat compartment).  

Claim 15- Chawlk shows a hinge arrangement for a vehicle seat, comprising: a support structure including a first flange (the support is defined by the side panel 60 and a portion of the box structure 36, wherein fig. 11 shows the top portion of the box 36 has structure that reasonably meets the limitation “flange”); and a first hinge (70) including two plates (a leaf plate and opposing leaf plate) pivotably connected by a first hinge pin (inherent element to the hinge shown, ¶ 59, fig. 8, 27); wherein a first portion of the support structure (a recess of the first flange) is positioned proximate to the first hinge pin (fig. 26 shows that the hinge is set into a recess defined by each element of the support structure, fig. 23 also partially shows the recess into which the hinge is mounted), such that removal of the first pin from the two plates is inhibited by the first portion (recess) of the support structure (the recess is structured in such a way that it is capable of inhibiting removal of the pin at least along the axis thereof).
Claim 19- Chawlk shows the hinge arrangement of claim 15, wherein one plate of the two plates of the first hinge is attached to a vehicle structure (36) extending outward in a first direction relative to the first hinge pin (the figures show one leaf plate mounted to the box 36 of the vehicle storage structure 14), and the other of the two plates of the first hinge is attached to a different vehicle structure (60) extending outward in a second direction relative to the first hinge pin opposite the first direction (the opposing leaf plate is shown mounted to the lid 60 of the storage 14).
Claim 20- Chawlk shows the hinge arrangement of claim 19, wherein the vehicle structure is one of a seat frame (the box 36 is an element of the seat frame) or a storage-compartment cover, and the different vehicle structure is the other of the seat frame or the storage-compartment cover (the lid 60 is a cover for the box, which defines a seat compartment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawlk in view of Mori (US 2020/0139859).
Claim 4- Chawlk shows the hinge arrangement of claim 1, but does not teach wherein the second plate includes a deformable portion defined at least in part by a step in the second plate.  
Mori shows a hinge arrangement (20), the hinge arrangement comprising: a first plate (26) pivotably connected to a second plate (28) by a first elongated member (rotation axis member) disposed through an opening (30A), such that the first plate and second plate are pivotable about the first elongated member (¶ 46); wherein the second plate includes a deformable portion (28A) defined at least in part by a step (cut-out 30B) in the second plate.  Mori teaches that including the deformable portion allows the hinge to provide a safe movement of the hinged object in a collision (¶ 50, 55-56).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge arrangement of Chawlk to include a deformable portion, as taught by Mori, in order to facilitate a safe functioning of the hinge and the support structure during a collision.

Allowable Subject Matter
Claims 6-8, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636